706 S.E.2d 245 (2011)
The NORTH CAROLINA STATE BAR
v.
Creighton W. SOSSOMAN, Attorney.
No. 444P10.
Supreme Court of North Carolina.
March 10, 2011.
Creighton W. Sossomon, Pro Se & Attorney, for Sossoman, Creighton W.
David R. Johnson, Deputy Counsel, for the North Carolina State Bar.


*246 ORDER

Upon consideration of the petition filed on the 12th of October 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."
Upon consideration of the petition filed by Defendant on the 10th of December 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."
MARTIN, J. and JACKSON, J. recused.